Citation Nr: 0525027	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling 
for chronic back strain, status post left L3-4 
hemilaminectomy and L4-5 foriminotomy and microdiskectomy. 

2.  Entitlement to a rating in excess of 10 percent disabling 
for postoperative hiatal hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the issues on appeal. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2005.

In September 2005 the Board granted the veteran's motion to 
advance the appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination to ascertain the severity of 
the veteran's lumbar spine disability and hiatal hernia 
disability were conducted in November 2002.  Since that time, 
the veteran testified at his July 2005 hearing that his 
symptoms have worsened in both his back and hernia 
conditions.  He testified that his back has become worse 
since the last VA examination and also described increased 
frequency and severity of symptoms of his hernia condition, 
as compared to the findings from the November 2002 VA 
examination.  

Furthermore the veteran testified that he recently a stroke 
and had most recently visited the VA hospital in July 2005 
for a regular check up every six months.  He indicated that 
he discussed all his medical problems during such check ups.  
Currently there are no VA records in the claims file that are 
more recent than the late 1990's, although he testified that 
he does get regular check ups.  He also testified as to 
receiving private chiropractic treatment from his daughter 
for his back problems, but no records of such treatment are 
in the claims file.  

The Board notes that the November 2002 examination revealed 
neurological complaints that included numbness in the feet 
and erectile dysfunction, but it was unclear as to whether 
these complaints were attributable to the lumbar spine 
disorder.  Further complicating matters is the fact that the 
veteran apparently suffered a stroke since this examination, 
raising the possibility that neurological manifestations may 
be difficult to ascertain as to whether they are due to the 
service connected spinal disability or due to nonservice 
connected problems.  Regarding the hiatal hernia, the veteran 
testified as to an increase in the frequency of symptoms such 
as heartburn and an increase in daily bowel movements since 
the November 2002 VA examination.  Another examination is 
warranted to ascertain the current level of disability in 
light of these claimed changes to both his lumbar spine 
disability and hiatal hernia, as well as to determine the 
extent of neurological disability attributable to the service 
connected spine disability.   

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession, to include any private 
treatment records or chiropractic records 
for his back disability or for his hiatal 
hernia.  Any records obtained should be 
associated with the claims folder.

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Charleston, South Carolina 
for any treatment for his back disability 
or his hernia disability from 1997 to 
present.   If the above-mentioned records 
are not available, that fact should be 
entered in the claims file.

3.  After the completion of the above, 
schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the severity of the veteran's spinal 
disorder(s), to include the nature, 
etiology and severity of all neurological 
manifestations of the service connected 
spine disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a)  Specifically, the examiners must 
first provide an opinion as to the nature 
and etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The examiner should address the 
severity of the veteran's service 
connected spine disorder by recording if 
possible, the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether it is consistent 
with findings that are severe, recurring 
attacks with intermittent relief; or, 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of any identified diseased disc, 
with little intermittent relief.  In 
doing so, the examiner must identify the 
specific neurological tests conducted in 
making this determination.

(d) The examiner should report whether 
the service-connected spinal disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve that has been shown to be affected 
by this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected.  The examiners should 
also identify whether or not the veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  After the completion of items 1 and 
2, schedule the veteran for a VA 
gastrointestinal disorders examination to 
determine the severity of the veteran's 
hiatal hernia.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:  Does the hiatal hernia 
produce symptoms that more closely 
resemble persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health?  In forming this opinion, the 
examiner should comment on the severity 
of all gastrointestinal symptoms noted 
and comment as to what symptoms are as 
likely as not attributable to the hiatal 
hernia as opposed to a non service 
connected disorder.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

5.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


